                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:                                    }     Case No. 3:19-bk-05259
KADREN PATRICE CARTER-RIPPY               }
5800 MAUDINA AVE                          }
APT #F-1                                  }     Chapter 13
Nashville, TN 37218                       }
SSN: xxx-xx-8186                          }     Judge Marian F Harrison
                                          }
      Debtor(s)                           }
__________________________________________________________________________________________

              THE DEADLINE FOR FILING A TIMELY RESPONSE IS: November 20, 2019
    IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: December 4, 2019 at 8:30 a.m. in
            Courtroom One, Second Floor, 701 Broadway, The Customs House, Nashville, TN 37203
__________________________________________________________________________________________
        NOTICE OF MOTION TO MODIFY PLAN TO ALTER OR AMEND CONFIRMATION ORDER
          The Debtor has asked the Court for the following relief: permission to Modify Plan to Alter or Amend
                                                Confirmation Order.
                                         YOUR RIGHTS MAY BE AFFECTED.
       If you do not want the court to grant the attached motion, or if you want the court to consider your views
on the motion, then on or before November 20, 2019, you or your attorney must:

1.     File with the court your written response or objection explaining your position at:

       By Mail:        U.S. Bankruptcy Court, 701 Broadway, Room 170, Nashville, TN 37203
       In Person:      U.S. Bankruptcy Court, 701 Broadway, Room 170, Nashville, TN 37203
                       (Monday- Friday, 8:00 a.m. – 4:00 p.m.)

2.     Your responses must state that the deadline for filing responses: November 20, 2019 the date of the
       scheduled hearing is: December 4, 2019 and the motion to which you are responding is: MOTION TO
       MODIFY PLAN TO ALTER OR AMEND CONFIRMATION ORDER.

       If you want a file stamped copy returned, you must include an extra copy and a self-addressed, stamped
       envelope.

3.     You must also mail a copy of your response to:
       Flexer Law, PLLC, 1900 Church St, Suite 400 Nashville, TN 37203, and see Certificate of Service for
       additional parties to serve (attached hereto).

        If a timely response is filed, the hearing will be held at the time and place indicated above. THERE WILL
BE NO FURTHER NOTICE OF THE HEARING DATE. You may check whether a timely response has been
filed by calling the Clerk's office at 615-736-5584 or viewing the case on the Court's web site at
www.tnmb.uscourts.gov. If you received this notice by mail, you may have three additional days in which to file a
timely response under Rule 9006(f) of the Federal Rules of Bankruptcy Procedure.
        If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the motion and may enter an order granting relief.
Date: 10/30/2019                         Signature:     _/s/ Daniel Castagna______
                                         Name:          Flexer Law, PLLC
                                         Address:       1900 Church St, Suite 400 Nashville, TN 37203
        Case 3:19-bk-05259        Doc 43    Filed 10/30/19 Entered 10/30/19 15:39:25             Desc Main
                                            Document     Page 1 of 7
                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                               }       Case No. 3:19-bk-05259
KADREN PATRICE CARTER-RIPPY                          }
5800 MAUDINA AVE                                     }
APT #F-1                                             }       Chapter 13
Nashville, TN 37218                                  }
SSN: xxx-xx-8186                                     }       Judge Marian F Harrison
                                                     }
       Debtor(s)                                     }

                 MOTION TO MODIFY PLAN TO ALTER OR AMEND CONFIRMATION

       COMES NOW the Debtor, by and through counsel, and would move this Honorable Court for permission

to modify plan to alter or amend the Confirmation Order in accordance with Administrative Order 18-1.

       The Debtor’s Chapter 13 bankruptcy was filed on August 16, 2019, and a plan was confirmed on

October 28, 2019 (Docket Entry #42). Pursuant to Administrative Order 18-1, Debtor’s counsel was permitted the

full attorney fee of $4,250.00. Counsel for the Debtor would state that the new confirmed plan payment accounted

for a full attorney fee based on the plan payment. However, the attorney fee permitted on the Confirmation Order

was never updated to provide for the full attorney fee.

Counsel for the Debtor requests the Order Confirming Chapter 13 Plan for the Debtor entered on October 28, 2019

be altered or amended to reflect these changes and to increase the attorney fee to $4,250.00 per Administrative Order

18-1. As such, Debtor’s Counsel prays for an Order to modify the plan to amend the Confirmation Order to provide

the following:

       a) Part 4.1 Attorney Fees: The balance of fees currently owed to Flexer Law, PLLC is $4,250.00. The total

           fee awarded to the attorney is $4,250.00 pursuant to Administrative Order 18-1.

       b) The success incentive of $400.00 shall be classified as a Class 6 Claimant which the Trustee shall place

           a “reserve” on and withhold disbursements pending a further determination.

       c) No other terms of the Confirmation Order shall be affected by this motion.




        Case 3:19-bk-05259        Doc 43    Filed 10/30/19 Entered 10/30/19 15:39:25            Desc Main
                                            Document     Page 2 of 7
                               Respectfully submitted,

                               __/s/ Daniel Castagna_____
                               Daniel Castagna, BPR #022721
                               Attorney for Debtor
                               Flexer Law, PLLC
                               1900 Church St, Suite 400
                               Nashville, TN 37203
                               (615) 255-2893
                               fax: (615) 242 8849
                               cm-ecf@jamesflexerconsumerlaw.com




Case 3:19-bk-05259   Doc 43   Filed 10/30/19 Entered 10/30/19 15:39:25   Desc Main
                              Document     Page 3 of 7
DRAFT
                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                }      Case No. 3:19-bk-05259
KADREN PATRICE CARTER-RIPPY                           }
5800 MAUDINA AVE                                      }
APT #F-1                                              }      Chapter 13
Nashville, TN 37218                                   }
SSN: xxx-xx-8186                                      }      Judge Marian F Harrison
                                                      }
        Debtor(s)                                     }

            PROPOSED ORDER GRANTING MOTION TO MODIFY PLAN TO ALTER OR AMEND
                               CONFIRMATION ORDER

        It appears to the United States Bankruptcy Court for the Middle District of Tennessee that Counsel for the

Debtor filed a Motion to Modify Plan to Alter or Amend Confirmation Order and notice of said motion has been

given pursuant to L.B.R. 9013-1 to all parties in interest. It further appears to the Court that twenty-one (21) days

have elapsed since the date of service of the motion and no responses have been forthcoming from any party in

interest.

        It is therefore ORDERED that the Confirmation Order shall be modified to include the following provisions:

    a) Part 4.1 of the Confirmation Order entered with this Court on October 28, 2019 shall be modified to increase

        the attorney fee to $4,250.00 per Administrative Order 18-1.

    b) The balance owed to Flexer Law, PLLC is $4,250.00.

    c) The success incentive of $400.00 shall be classified as a Class 6 Claimant, which the Trustee shall place a

        “reserve” on and withhold disbursements pending a further determination.

    d) No other terms of the Confirmation Order shall be affected by this modification.

        IT IS SO ORDERED.

        This order was electronically signed and entered as indicated at the top of the first page.

APPROVED FOR ENTRY:
__/s/ Daniel Castagna_____
Daniel Castagna, BPR #022721
Attorney for Debtor
Flexer Law, PLLC
1900 Church St, Suite 400
Nashville, TN 37203
(615) 255-2893 fax: (615) 242 8849
cm-ecf@jamesflexerconsumerlaw.com
        Case 3:19-bk-05259 Doc 43            Filed 10/30/19 Entered 10/30/19 15:39:25            Desc Main
                                             Document     Page 4 of 7
                                              CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2019 I furnished a true and correct copy of the foregoing to the following
parties in interest:

               Henry E. Hildebrand, III                              Electronic
               Chapter 13 Trustee
               P.O. Box 340019
               Nashville, TN 37203-0019

               U.S. Trustee                                          Electronic
               318 Customs House, 701 Broadway
               Nashville, TN 37203

               Kadren Carter-Rippy                                   U.S. mail first class
               3108 Hydes Ferry Road
               Nashville, TN 37218




       I have mailed 30 notices. I have served 32 notices.

                                                                               /s/ Daniel Castagna_______
                                                                               Daniel Castagna




        Case 3:19-bk-05259        Doc 43     Filed 10/30/19 Entered 10/30/19 15:39:25             Desc Main
                                             Document     Page 5 of 7
                                  3:19-bk-05259 | KADREN PATRICE CARTER-RIPPY

Ad Astra Recovery
7330 West 33rd Street North Suite 118 Wichita KS 67205

AT&T Mobility II LLC
%AT&T SERVICES INC. KAREN A. CAVAGNARO PARALEGAL ONE AT&T WAY, SUITE 3A104 BEDMINSTER, NJ. 07921

AUTOMATED COLLECTION SERVICES INC
2802 OPRYLAND DR NASHVILLE TN 37214

Barrett Realty Company
c/o Hall & Associates 223 Madison St. Suite 212 Madison, TN 37116

Bull City Financial Solutions
2609 North Duke Street Suite 500 Durham NC 27704

CASH EXPRESS
6000 CHARLOTTE PK Nashville TN 37209

Cash Express, LLC
345 South Jefferson Avenue, Suite 300 Cookeville, TN 38501

Chrysler Capital
PO Box 961275 Fort Worth, TX 76161

Dept of Ed / Navient
Attn: Claims Dept PO Box 9635 Wilkes Barr PA 18773

Financial Data Systems
Attn: Bankruptcy PO Box 688 Wrightsville Beach NC 28480

FIRST NASHVILLE REALTY AND MANAGEMENT
2819 GALLATIN PK Nashville TN 37216

IAFCO, LLC
C/O SUSAN FAULKNER 736 CURREY ROAD Nashville TN 37217

InSolve Auto Funding, LLC c/o Wayfinder BK, LLC
PO Box 64090 Tucson, AZ 85728-4090

LAB CORP OF AMERICA
PO BOX 2240 Burlington NC 27216

MATTHEW WALKER HEALTH CENTER
1501 HERMAN ST Nashville TN 37208

METRO WATER
1700 3RD AVE. NORTH Nashville TN 37208

Nashville Electric Service
1214 Church Street Nashville, TN 37246

NASHVILLE HOME HUNTERS
318 SEABOARD LN #115 Franklin TN 37067

NATHAN LYBARGER, ATTORNEY
223 MADISON ST SUITE 212 Madison TN 37115

PRIORITY INSURANCE AGENCY INC
1355 LYNNFIELD #160 MEMPHIS TN 38119

Richland Hill Apartments
c/o Hall & Associates 223 Madison Street, Suite 212 Madison, TN 37116

RICHLAND HILLS APARTMENTS
5800 MAUDINA AVE NASHVILLE TN 37209

Robinson Reagan & Young PLLC
446 James Robertson Parkway, Ste 200 Nashville TN 37219

Santander Consumer USA/CHRYSLER CAPITAL
Attn: Bankruptcy 10-64-38-FD7 601 Penn St Reading PA 19601

Southwest Credit Systems
4120 International Parkway Suite 1100 Carrollton
         Case 3:19-bk-05259                DocTX43
                                                 75007Filed  10/30/19 Entered 10/30/19 15:39:25   Desc Main
                                                         Document   Page 6 of 7
Tennessee Quick Cash,Inc.
6326 Charlotte Pike Nashville,TN 37209

TIMOTHY O'CONNOR, ATTORNEY
315 DEADRICK ST SUITE 1700 Nashville TN 37238

U-HAUL
241 N 1ST ST Nashville TN 37213

VIDANT HEALTH
PO BOX 71095 Charlotte NC 28272




        Case 3:19-bk-05259               Doc 43   Filed 10/30/19 Entered 10/30/19 15:39:25   Desc Main
                                                  Document     Page 7 of 7
